i          i       i                                                                                  i         i        i




                                      MEMORANDUM OPINION

                                                No. 04-10-00333-CV

 IN RE Gerarda Escamilla LUNA, As Next Friend of Minors Yazmin Alejandra Escamilla and
                             Andreina Torres Escamilla

                                         Original Mandamus Proceeding1

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: May 26, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 29, 2010, relator filed a petition for writ of mandamus and an emergency motion

for temporary relief. On April 30, 2010, this court requested a response and denied the emergency

motion for temporary relief in part. On May 5, 2010, relator filed a second emergency motion for

temporary relief. The court has considered relator’s petition for writ of mandamus and real party in

interest’s response and is of the opinion that relator is not entitled to the relief sought. Accordingly,




           1
         … This proceeding arises out of Cause Nos. 2008CVE001933 D3 and 2008CVE001933 B-D3, styled Dolores
Fabiola Lopez, et al. v. Land Line Express, Ltd., et al., pending in the 341st Judicial District Court, W ebb County, Texas,
the Honorable Elma T. Salinas Ender, presiding.
                                                                                   04-10-00333-CV



the petition for writ of mandamus, the emergency motion for temporary relief, and the second

emergency motion for temporary relief are DENIED. See TEX . R. APP . P. 52.8(a).

                                                          PER CURIAM




                                              -2-